Case: 16-50729      Document: 00514074243         Page: 1    Date Filed: 07/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                      No. 16-50729                                FILED
                                                                              July 14, 2017
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk

                                                 Plaintiff-Appellee

v.

ALLEN JAWANN GRIFFIN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:16-CV-345
                             USDC No. 1:13-CR-466


Before DENNIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Allen Jawann Griffin, federal prisoner # 27329-380, seeks a certificate of
appealability (COA) to appeal the district court’s dismissal, as time barred, of
his 28 U.S.C. § 2255 motion challenging his 2014 conviction for possession with
intent to distribute cocaine base in violation of 21 U.S.C. § 841(a)(1) and
(b)(1)(C). Griffin does not challenge the district court’s determination that his
conviction became final on February 28, 2014, and that the limitations period


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50729    Document: 00514074243     Page: 2   Date Filed: 07/14/2017


                                 No. 16-50729

expired one year later on February 28, 2015. He has therefore abandoned any
such arguments on appeal. See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir.
1999). Instead, Griffin contends that reasonable jurists would debate the
district court’s application of the prison mailbox rule. Specifically, he argues
that the district court improperly placed the burden of proving the filing date
on him, rather than on prison authorities.
      A COA may be issued “only if the applicant has made a substantial
showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When,
as here, the district court has denied habeas relief on procedural grounds, this
court will issue a COA “when the prisoner shows, at least, that jurists of reason
would find it debatable whether the petition states a valid claim of the denial
of a constitutional right and that jurists of reason would find it debatable
whether the district court was correct in its procedural ruling.”       Slack v.
McDaniel, 529 U.S. 473, 484 (2000).
      Reasonable jurists could debate whether the district court erred in
dismissing Griffin’s § 2255 motion as time barred without developing the
record as to when he placed the motion in the prison mail system. See id.; Stoot
v. Cain, 570 F.3d 669, 672 (5th Cir. 2009).       Further, Griffin’s ineffective
assistance of counsel claims are facially valid constitutional claims.       See
Strickland v. Washington, 466 U.S. 668, 683-84 (1984); Houser v. Dretke, 395
F.3d 560, 561-62 (5th Cir. 2004).
      Accordingly, Griffin’s motion for a COA is GRANTED, the district court’s
judgment of dismissal is VACATED, and the matter is REMANDED for further
factual development as to when Griffin placed the § 2255 motion in the prison
mail system. See Whitehead v. Johnson, 157 F.3d 384, 387-88 (5th Cir. 1998).




                                       2